Name: Commission Regulation (EEC) No 65/80 of 14 January 1980 extending the temporary suspension of the advance fixing of export refunds for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 80 Official Journal of the European Communities No L 10/13 COMMISSION REGULATION (EEC) No 65/80 of 14 January 1980 extending the temporary suspension of die advance fixing of export refunds for poultrymeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( ! ) , as amended by Regulation (EEC) No 369/76 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 38/80 (4), temporarily suspended the advance fixing of export refunds for certain poultrymeat products ; whereas the reasons which led to this suspension persist and the said measures should therefore be maintained until the entry into force of the new refunds ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.02 A I of the Common Customs Tariff is hereby suspended during the period 15 to 20 January 1980 . Article 2 This Regulation shall enter into force on 15 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 282, 1 . 11 . 1975, p . 77. (2) OJ No L 45, 21 . 2. 1976, p . 3 . (&gt;) OJ No L 282, 1 . 11 . 1975, p. 90 . ( «) OJ No L 6, 10 . 1 . 1980, p . 14.